DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said plastic film support" in line 4 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. The term “support” has been crossed out, i.e. deleted, from line 3 of claim 10 in the response filed on 04/29/2022.
Claims 14 and 15 are rejected as being dependent from a rejected claim.
	Claim 16 is indefinite because said claim (see claim 16, page 6, lines 2 and 6, filed on 04/29/2022) recite “a first working station” in both lines while two different steps are being implemented. In other words, according to the first three lines of page 6, there is an advancement of the plastic film having the printed at least one distinctive feature to a “first working station” in which a “first binder or maker coat is disposed on a side of said plastic film”; however, in lines 6-10, the claim also recites that “said plastic film”, which has been coated with a first binder, advances to, again, a “first working station” in which abrasive grains are deposited. This has made the language of the claim unclear and indefinite because it is not clear as to whether it is the first binder or the abrasive grains which are applied at the “first working station”, and if both are applied in the “first working station”, why would the claim continue to recite “advancing”. 
	It is important to note that the fact that the claim recites “advancing” said plastic film, in line 6 of page 6, suggests that the plastic film should have passed the first working station, and should be ready to enter another working station. Nevertheless, this other working station is also referred to as “first working station”.
	Claims 17 and 18 are rejected as being dependent from a rejected claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 14 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0325466 to Kincaid et al. (hereinafter Kincaid) in view of U.S. Patent No. 5,766,277 to DeVoe et al. (hereinafter DeVoe), further in view of U.S. Patent No. 6,477,926 to Swisher et al. (hereinafter Swisher) and additionally, U.S. Patent No. 5,584,897 to Christianson et al. (hereinafter Christianson), furthermore, in view of U.S. Patent No. 5,595,578 to Stubbs et al. (hereinafter Stubbs), and moreover, in view of U.S. Patent Application Publication No. 2005/0100739 to Thurber et al. (hereinafter Thurber), in addition, in view of U.S. Patent Application Publication No. 2001/0041511 to Lack et al. (hereinafter Lack), and finally in view of U.S. 6,428,407 to Elder et al. (hereinafter Elder).

With respect to claim 10, Kincaid discloses a coated abrasive article comprising a backing (i.e. claimed “base support”) of fabric material with good flexibility and optional backing treatments such as a presize layer (i.e. claimed “plastic film”), upon which a make coat, abrasive grains, and a size coat, and optionally a supersize coat are applied (Kincaid, abstract, Figure 1, [0066]-[0115]), wherein the coated abrasive article is in the form of tapes (Kincaid, [(0124]). Kincaid teaches that antistatic agents such as carbon black, graphite, humectants, etc. are used in make and size layers (Kincaid, [0111]- [0113]).
Kincaid discloses that after application of the make coat precursor by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating and spray coating, the abrasive particles are applied (Kincaid, [0097]-[0098]), and then, the make coat with abrasive particles is, at least, partially cured to preserve the orientation of the mineral during application of the size layer precursor (Kincaid, [0105]). The stage or station during which the make coat precursor is applied is taken to read on the claimed “first working station” and the stage or station during which the abrasive particles are applied are taken to read on the claimed “second working station”. It should be noted that a presence of a first and second working stations are inevitable considering the fact that the make coat precursor is applied by a known technique at some stage and then the abrasive grains are applied. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
Kincaid teaches that the abrasive particles can comprise materials such as, at least, aluminum oxide, silicon carbide, co-fused alumina-zirconia, diamond, and more, and blends of them ([Kincaid, [0099]). Kincaid, additionally, discloses some publications whose disclosure on abrasive particles are acceptable within the teachings of Kincaid. This is taken to render the claimed limitation drawn to the material of the abrasive grains such as the claimed “at least one of aluminum oxide, silicon carbide, zirconium, ceramic, diamond, titanium carbide, and titanium oxides” obvious.
After, at least, partial curing of the make coat having had abrasive grains therein, it is expected of the abrasive grains to be blocked; this is especially in light of the fact that Kincaid teaches that once the abrasive grains are embedded in the make layer and, at least, partially cured, the orientation of the abrasive particles in the make coat is preserved, especially during the application of the size coat (Kincaid, [0105]).
Kincaid teaches the use of thermal energy including ovens to cure the final product (Kincaid, [0109]). This curing and the use of oven at this stage, is taken to render the claimed second oven obvious. The stage or station during which the size coat precursor is applied is taken to read on the claimed third working station. It should be noted that a presence of a third working station is inevitable considering the fact that the size coat precursor is applied by a known technique at some stage, after not only application of make coat precursor but also after the application of abrasive grains and the, at least, after partial curing of them; in other words, multiple steps happens before the application of the size coat precursor; thus, it is inevitable that each of these steps, including the application of the size coat precursor, are applied at different and distinct stages. Again, as noted, MPEP 2144 states that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.
It is evidenced by Kincaid that the size coat covers the abrasive grains (Kincaid, at least, Figure 1).
Although Kincaid may not expressly disclose the partial curing of the make coat precursor using an oven or thermal energy, the fact that Kincaid recognizes the use of oven and thermal energy to cure other coatings, such as a size coating, would make it obvious to a person having ordinary skill in the art at the time the invention was made to have utilized this very same method of oven and thermal energy to cure or, at least, partially cure the make coat precursor as well; this is further motivated by the fact that the use of thermal energy and oven to cure any of the binder coatings, such as make coat layer, has been known in the art of coated abrasive articles as that shown and taught by DeVoe (DeVoe, column 18, lines 13-20 and 64-68). Thus, the use of a known method of curing of any of the binder coatings is taken to be well within the scope of a skilled artisan.
The disclosure of Kincaid on the backing of fabric material is taken to read on the claimed base support comprising of fabric. Kincaid discloses that the make, size, and supersize layers are applied on the side of the backing which has a presize layer (Kincaid, Figure 1) because it is a smoother surface (Kincaid, [0073]). Although Kincaid may not literally disclose that the presize layer is a plastic material, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have considered that the presize layer reads on the claimed plastic film motivated by the fact that the presize coating has been known in the art to comprise thermoplastic polymer or thermosetting polymer as that shown and taught by DeVoe (DeVoe, column 19, lines 42-44). 
Although Kincaid does not expressly disclose that the presize layer, which is taken to read on the claimed plastic film support, is a polyester film, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kincaid in order to utilize a presize layer of polyester material motivated by the fact that DeVoe teaches that the presize layer can be a thermoplastic polymer, and that polyester is a known thermoplastic polymer as that taught and shown by Swisher (Swisher, column 3, line 65 to column 4, line 2). Thus, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have modified the combination of Kincaid in view of DeVoe in order to include the presize layer of a polyester material.
Although Kincaid discloses the beneficial effect of using antistatic material, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like materials (Kincaid, [0075]), said reference does not expressly and/or literally disclose the use of antistatic material in the backing. However, considering the fact that Kincaid discloses the use of antistatic material in general, and specifically teaches the beneficial effect of using antistatic agents in their coated abrasive article, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like material, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have utilized antistatic material of Kincaid in the backing, which is taken to read on the claimed base support, considering the beneficial effect of it, and further motivated by the fact that it has been recognized in the art of coated abrasive articles to have used antistatic agents in backing as well as that taught by Christianson (Christianson, column 14, lines 48-52).
The fact that Kincaid teaches that their coated abrasive is in tape form renders it obvious that the starting layers, i.e. backing and presize, are wound on reels and the finally coated abrasive article, after it is fully prepared, is collected and wound on another reel so to preserve the tape form of the final product; again, this is in view of the disclosure on having the abrasive article in tape form. It is reasonable to envision that the finally formed coated abrasive article of Kincaid in the form of a tape is produced from a backing and a presize layer which are wound on reels in tape form. This is further evidenced by DeVoe (Figures 4 and 5); although Figures 4 and 5 of DeVoe are not drawn to gluing a backing and a presize layer using an adhesive together, said reference is a clear evidence that the use of reels to wind the starting layers and to wind the finally formed elongated coated abrasive article or tape onto another reel has been known and recognized in the art, at the time the invention was made. The use of a known or recognized apparatus or apparatus features is well within the scope of a skilled artisan. This is additionally motivated by the fact that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); /n re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
Kincaid recognizes the presence of a presize layer on the backing. Although Kincaid may not literally disclose that at the time of application of the presize layer, said layer could be in the form of a layer, the use of a pre-formed film of presize layer in coated abrasive articles has been known and recognized in the art of coated abrasive articles as that shown and taught by Stubbs (Stubbs, column 6, lines 41-48). Stubbs specifically discloses that the use of a pre-formed film of presize material is desired in circumstances wherein the substrate (i.e. backing or claimed base support) is a woven or non-woven fabric. Therefore, it would have been obvious to a person having ordinary skill in the art to have modified Kincaid in order to incorporate a presize layer in the form of a pre-formed film motivated by the fact that Kincaid is also drawn to the use of fabric in the backing, and whether or not the fabric is woven or non-woven, the use of per-formed film of presize if preferred as that disclosed by Stubbs.
With respect to the claimed recitation drawn to providing an adhesive in the contact area of the plastic film support (i.e. disclosed presize layer) and the base support (i.e. disclosed fabric backing) once each of the two plastic film support and the base support, are unwound from their reels; this claimed feature is rendered obvious by the combination of references, in particular, this is because 1) Kincaid teaches the use of saturant as one of the backing treatments (Kincaid, Figure 1, reference no. 116) which not only fills the backing but also comes into contact with the presize layer (i.e. claimed plastic film), and thus, is taken to act as an adhesive bonding the presize layer and the backing together, considering the fact that saturant has been recognized in the art of coated abrasive article to comprise of a binder, i.e. an adhesive, as that taught and shown by Thurber (Thurber, [0087]) which is also cited in Kincaid, paragraph [0074], as one of the references to provide more details on the backing treatments disclosed by Kincaid. Therefore, it would have been obvious and well within the scope of a skilled artisan at the time the invention was made to have looked into references listed in Kincaid as suitable and preferred publications to provide more details on certain features of Kincaid such as the fact that a saturant comprises of a binder or adhesive. 2) The coming of the two plastic film support and base support, or the pre-formed layer of presize and backing layer, in close contact with each other where the adhesive or saturant is applied, is obvious in view of the fact that the use of laminating cylinders in the process of making coated abrasive articles has been known as that shown by Figure 5 in DeVoe, and thus, it is taken to be well within the scope of a skilled artisan to have utilized the same method of bonding one material onto another, i.e. in this case the pre-formed film of presize layer onto the backing, using laminating cylinders which is reasonable to envision that would press the two layers onto each other and thus help to bond them together using a saturant or adhesive. 3) Further motivation would be the fact that the use of gravure coating has been taught by Kincaid (Kincaid, [0097, [0107]), and although said method is disclosed for applying make coat and size coat, the fact that Kincaid recognizes the use of gravure coating, it would be obvious and well within the scope of a skilled artisan to have utilized the same methodology of gravure coating, i.e. the use of two cylinders, in attaching the pre-formed film of presize layer and the backing layer, with the assistance of an adhesive, through a gravure method, considering the fact that gravure technique has been used for manufacturing continuous polishing articles with a single continuous region wherein the polishing layer is formed onto a flexible backing as those taught by Lack (Lack, [0004], [0011], and [0015]). Gravure technique, as taught by Lack, is used to form continuous, i.e. tape form, and flexible coated abrasive articles as shown and taught by Lack.
Finally, as disclosed by Kincaid, the final coated abrasive article is cured by methods such as thermal treatment using oven to result in the final continuous or tape form coated abrasive article, which as shown above, is expected to be wound on a final or third reel as also evidenced by DeVoe which renders it obvious to wound the final coated abrasive article on a reel.
With respect to the simultaneous unwinding of a backing and presize layer, and with respect to the laminating them together with an adhesive or saturant, to obtain a combine material, i.e. a material which is a backing attacked/bonded to a presize layer through the aid of a saturant or adhesive, as noted above, backing and presize, are wound on reels and the finally coated abrasive article, after it is fully prepared, is collected and wound on another reel so to preserve the tape form of the final product; again, this is in view of the disclosure of Kincaid on having the abrasive article in tape form. This is further evidenced by DeVoe (Figures 4 and 5); although Figures 4 and 5 of DeVoe are not drawn to gluing a backing and a presize layer using an adhesive together, said reference is a clear evidence that the use of reels to wind the starting layers and to wind the finally formed elongated coated abrasive article or tape onto another reel has been known and recognized in the art, at the time the invention was made. The use of a known or recognized apparatus or apparatus features is well within the scope of a skilled artisan. Also, Kincaid discloses the use of saturant, i.e. an adhesive, as a backing treatment, and a saturant, as shown and illustrated by Kincaid, is present between the presize layer and the backing. 
With respect to the limitation of lines 5 and 6 of claim 10 reciting that the “adhesive” comprises “at least one of an animal glue, ureic glue, a phenolic glue, or an epoxy glue”, it is noted that according to the teachings of Kincaid, “materials useful as backing treatments” include phenolic resins, epoxy resins, glues and a few more (see first few lines of paragraph [0074]). Considering the fact that saturant is disclosed in Kincaid as a backing treatment, the use of any of the known materials for backing treatments, such as phenolic resin or epoxy resins, would have been known and well within the scope of a skilled artisan. 
Additionally, according to the teachings of Kincaid, the size layer precursor is applied by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating, spray coating, and the like (Kincaid, [0107]) and then is cured to provide the usable coated abrasive article (Kincaid, [0109]). Thus, Kincaid is seen to render the claimed limitation drawn to the deposition of the second binder by rubber roller or an air spray (see claim 10, filed 10/13/2021, page 3) obvious because spray coating is taken to broadly render any and all spray coating methods such as air spray obvious and roll coating is taken to, at least, broadly render the claimed rubber roller obvious. This is especially in light of the fact that the use of soft rubber rolls, as a roll coating method, in applying different curable compositions, i.e. precursor make and size coat layers, has been known and recognized in the art as that shown and taught by Thurber (Thurber, [(0073]). As noted above, Thurber has been cited in paragraph [0074] of Kincaid.
It is to be noted that Kincaid discloses the use of antistatic material such as carbon black in the backing treatments ([Kincaid, [0075]) and also, discloses that saturant and presize are considered backing treatments (Kincaid, [(0073]). Thus, the presence and use of carbon black in the claimed glue or adhesive as well as in the claimed plastic film Support are rendered obvious.
Moreover, with respect to the claimed limitation drawn to the first and second binders being composed of a substance selected from the group consisting of animal glue, ureic glue, phenolic glue, and epoxy glue, it is noted that Kincaid teaches the use of, at least, phenolic resin and epoxy resins in make coat (i.e. claimed first binder) and size coat (i.e. claimed second binder) layers (Kincaid, [0096] and [0107]).
With respect to the amendment made to claim 10 as shown in the last two lines of claim 10, it is noted that Kincaid teaches some of the most preferred materials for the make and size coat layers such as phenolic resins and epoxy resins; it is important to note that it is reasonable to envision that substantially similar, if not the same, compounds in binder resin layers, cannot have mutually exclusive characteristics such as curing temperatures. Therefore, it is expected of the make and size coat layers of Kincaid to be cured/hardened in the claimed temperature range of 40-130°C or a temperature range having overlapping with said claimed temperature range considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is further motivated by the fact that the temperature to apply to each of make and size coat layers to at least partially or fully cure them would inevitably depend on the material used in said coating and the thicknesses of said layers; MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Elf Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
DeVoe, also, recognizes that the time and temperature of curing depend on the nature of the coating layer and glass transition of the material of the coating layers (DeVoe, column 18, line 64 to column 19, line 20).
With respect to the printing of at least one distinctive feature on support side of the combined material, i.e. at least one distinctive feature on the backing side of the bonded backing and presize layer, prior to applying the make coat and subsequent coats and curing, would be obvious and well within the scope of a skilled artisan motivated by the fact that printing indicia that characterizes abrasive nature of the coated abrasive such as grit size and type of abrasive grains, on the opposite side of the abrading side, i.e. the non-grit surface, has been known and recognized in the art, as that shown and taught by Elder (Elder, Figures, col. 4, line 64 to col. 5, line 20; col. 6, lines 18-21) with the aim of identifying relevant information of the abrasive article to determine and record such information for future use and to identify which abrasive sizes would provide the acceptable abrading/finish (Elder, col. 5, lines 30-37). It would be within the scope of a skilled artisan to have applied such printed indicia prior to applying make coat, or other subsequent coats or materials, because it is reasonable to envision that passing a coated abrasive with all the coating, i.e. make, size, supersize coats, as well as the abrasive grains having been applied thereto, through a printer, would damage and change the topography and configuration of the grit surface or the surface which is intended to be used in the abrading. Furthermore, it is obvious that a fully prepared coated abrasive has a higher thickness than a backing with only a presize layer and any adhesive therenbetween, and thus, such a combined layer would pass more efficiently through a printer for printing information thereto. As noted above, according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 14, the combination of references renders claim 14 obvious; as detailed out above in the rejection of claim 10, the first and second binders or the make and size coat layers are applied on the plastic side, i.e. the side having the presize, of the combination of the backing with a presize layer (Kincaid, Figure 1 and throughout the reference). Kincaid teaches that the presize layer provides a smoother surface on the backing (Kincaid, [0073]) and seals the backing as well as promotes adhesion of other layers such as make coat layer (Kincaid, [(0073]). Thus,
Kincaid clearly discloses the reasons and motivation on why to apply the make and size coat layers onto the presize layer of the backing.
It should be noted that as detailed out above in the rejection of claim 10, DeVoe was used as an evidence teaching that the presize coating can be a thermosetting or thermoplastic polymer. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Kincaid in view of DeVoe, further in view of Swisher and additionally, in view of Christianson, furthermore, in view of Stubbs, and moreover, in view of Thurber, in addition, in view of Lack, and in view of Elder as applied to claim 10 above, and further in view of U.S. Patent No. 5,700,302 to Stoetzel et al. (hereinafter Stoetzel).
The combination of references renders claim 10 obvious as detailed out above. Thurber renders it obvious to have a binder in the saturant, which was rendered obvious to read on the claimed adhesive or glue, as the material for backing treatment has been disclosed in Kincaid as well, as all detailed out above in the rejection of claim 10.
Thurber, additionally, discloses information on a pressure-sensitive “adhesive” applied onto the backside comprising vinyl ethers (Thurber, [0095]). Although Thurber does not disclose that this adhesive is the material for the saturant, the fact that Thurber recognizes that vinyl is used in an adhesive, and the fact that Thurber teaches that the saturant can be a binder, i.e. an adhesive material, are taken to render the fact obvious that the combination of references renders it obvious to have vinyl present in the material forming the saturant; this is especially motivated by the fact that saturant has been known to comprise vinyl in its structure as that taught and shown by Stoetzel (Stoetzel, column 6, lines 22-30) wherein Stoetzel is drawn to coated abrasive articles (Stoetzel, abstract and Figure 1).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant has argued that DeVoe discloses the polymer may be applied to a loop substrate which is used to “provide a means that the abrasive article can be securely engaged with hooks from a support pad” (DeVoe, col. 19, lines 26-27), and that the loop substrate may also contain a sealing coat over the planar surface to seal the loop substrate and prevent the make coat precursor from penetrating into the loop substrate. Additionally, Applicant has argued that the use of thermoplastic polymer or thermosetting polymer as a presize coating, as disclosed in DeVoe, is present on the backside of the abrasive article (DeVoe, col. 12, line 25). Applicant has, then, argued that rather than utilizing the thermosetting polymer as an adhesive between layers, DeVoe discloses this use of a thermoplastic layer as a covering of the loop substrate on the “back size coating” (DeVoe, col. 19, line 20). Moreover, Applicant has argued the plastic utilized in DeVoe do not act as an adhesive between layers but rather supports a strong structure of a substance which may then permit a connection between separate aspects of the invention (e.g. hooks connecting to a support pad). Thus, Applicant has concluded, that a simple mention of a thermoplastic polymer in Swisher does not provide enough support to DeVoe, and subsequently Kincaid, to establish that the combined references teach the claimed system and method present in the current application. 
The Examiner disagrees, and respectfully, submits that DeVoe discloses “In this aspect, the make coat precursor is directly coated onto the planar surface of the loop substrate. In some instances, the loop substrate may contain a presize coating over the planar surface which seals the loop substrate. This presize coating may be a thermosetting polymer or a thermoplastic polymer.  Alternatively, the make coat precursor may be directly coated into the non-looped side of an unsealed loop substrate.” (DeVoe, Col. 19, lines 38-43). Thus, DeVoe does not disclose the use of thermoplastic or thermosetting polymer on the back size coating, but not only DeVoe clearly discloses the term “presize”, also DeVoe clearly discloses that this presize coating is applied onto the planar surface before applying make coat. Additionally, considering the fact that Swisher clearly lists polyester as a well known thermplastic polymer in the field of coated abrasive article, the use of a polyester presize coating is rendered obvious. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731